ICJ_148_WhalingAntarctic_AUS_JPN_2014-03-31_JUD_01_ME_02_EN.txt.                                                                                               321




                                           DISSENTING OPINION
                                           OF JUDGE ABRAHAM

                 [Traduction]
                    Agreement with Judgment’s operative paragraph in its dismissal of Japan’s
                 objection to jurisdiction — Disagreement with Court’s reasoning dismissing second
                 limb of Australian reservation — Agreement with statement that Article VIII of
                 the Convention must be interpreted neither restrictively nor expansively —
                 Definition of “scientific research” given by Australia’s expert rightly rejected —
                 Disagreement with Court’s objective standard, since the phrase “for purposes of”
                 necessarily requires examination of aims pursued — Wrongful underlying
                 unfavourable presumption against Japan — No manifest mismatch in this case
                 between JARPA II’s stated aims and means used — Similarly, sample size not
                 manifestly excessive — Disagreement with finding in point 2 of operative paragraph
                 that special permits granted by Japan in connection with JARPA II do not fall
                 within the provisions of Article VIII, paragraph 1, of the Convention — Consequent
                 disagreement with points 3, 4, 5 and 7 of operative paragraph.




                       1. I voted in favour of point 1 of the operative paragraph, in which the
                 Court decides that it has jurisdiction to entertain the Application filed by
                 Australia against Japan. But I voted against points 2 to 5, where the
                 Court states that Japan has been in breach of various substantive obli­
                 gations under the 1946 Convention for the Regulation of Whaling
                 ­(hereinafter “the Convention”), in consequence of the fact that, accord-
                  ing to the Judgment, the whaling programme known as “JARPA II”,
                  carried out by Japan in the Antarctic from 2005, was not genuinely
                  ­
                  conducted — notwithstanding the Respondent’s assertions — “for
                  ­
                  ­purposes of scientific research” within the meaning of Article VIII of
                   the Convention. As a result, I have also been unable to approve the
                   measures which Japan is required to take under point 7 of the
                   ­
                   ­operative paragraph in order to make good the breaches found by the
                    Court.
                       2. While I share the Judgment’s conclusion on the issue of jurisdiction,
                    I am not convinced by the reasoning followed in order to reach it. On this
                    point, I would certainly describe my disagreement as minor. I will, how-
                    ever, explain the reasons for it below (I). On the merits, on the other hand,
                    I regret to have to say that I am in profound disagreement with the overall
                    approach adopted by the Court, and with the basic scheme of its reason-
                    ing : I believe that its approach is misconceived. I shall explain why (II).


                                                                                                99




8 CIJ1062.indb 327                                                                                    18/05/15 09:29

                              whaling in the antarctic (diss. op. abraham)                  322

                                               I. Jurisdiction

                    3. Australia seised the Court on the basis of the declarations of accep-
                 tance of the latter’s compulsory jurisdiction made by Australia and Japan
                 on, respectively, 22 March 2002 and 9 July 2007. Japan has challenged
                 the Court’s jurisdiction in reliance on one of the reservations to Austra-
                 lia’s declaration of acceptance, namely reservation (b).

                    4. There was no discussion between the Parties — and there could not
                 seriously have been one — regarding the well‑established rule that the
                 respondent in a case is entitled to rely on a reservation by the applicant in
                 the instrument whereby the latter accepted the Court’s jurisdiction, invok-
                 ing that reservation against its author with a view to having the Court
                 decline jurisdiction.
                    5. It was over the scope, in other words the interpretation, of the Aus-
                 tralian reservation that the debate took place. The Court found that the
                 reservation was not applicable in the present case. I agree. However, the
                 Court reached its decision on the basis of an interpretation of the reserva-
                 tion which I find highly questionable.
                    6. In truth, the reservation is not a model of clarity. It has two limbs,
                 linked by the conjunction “or”. The first is relatively clear, seeking to
                 exclude the Court’s jurisdiction in respect of “any dispute concerning or
                 relating to the delimitation of maritime zones including the territorial sea,
                 the exclusive economic zone and the continental shelf” — which I would
                 translate into French (only the English text is authentic) by : “tout dif-
                 férend concernant, ou se rapportant à, la délimitation de zones maritimes,
                 y compris la mer territoriale, la zone économique exclusive et le plateau
                 continental”. The Parties agree : the dispute submitted to the Court did
                 not concern, or relate to, the delimitation of maritime zones — meaning
                 that such a delimitation did not constitute the actual subject‑matter of the
                 dispute, and no such delimitation was being requested of the Court. That
                 is perfectly clear.
                    7. The second limb of the reservation is a lot less clear, and it is on this
                 one that Japan relied.
                    It excludes from the Court’s jurisdiction any maritime dispute “arising
                 out of, concerning, or relating to the exploitation of any disputed area of
                 or adjacent to any such maritime zone pending its delimitation”, which
                 could give in French : “[différend] découlant de, concernant, ou se rap-
                 portant à l’exploitation de tout espace disputé relevant d’une telle zone
                 maritime ou adjacente à une telle zone dans l’attente de la délimitation de
                 celle‑ci”.
                    8. Japan has sought to persuade the Court to apply this second limb of
                 the reservation in a strictly literal way.
                    It argues that the dispute between the Parties arises out of the imple-
                 mentation of a whaling programme, and hence of the “exploitation” of a
                 specific maritime area — that where the activities authorized under
                 JARPA II are being conducted. The word “exploitation” is said to be

                                                                                            100




8 CIJ1062.indb 329                                                                                 18/05/15 09:29

                              whaling in the antarctic (diss. op. abraham)                 323

                 peculiarly appropriate, given the view of the case taken by Austra-
                 lia (which maintains that these are activities carried out for commercial
                 ends) — as opposed to the position taken by Japan, for whom this is
                 indeed a scientific research programme.
                    Furthermore, at least part of the maritime areas in which JARPA II is
                 being conducted is claimed by Australia as its exclusive economic zone,
                 generated by the portion of Antarctic territory that it also claims. That
                 claim is still pending, and no delimitation has been effected — nor can it
                 be effected, thanks to the 1959 Antarctic Treaty, which freezes for an
                 indefinite period all territorial claims over the Antarctic. The precise
                 extent of Australia’s maritime claims was not established during the
                 debate, but Australia has never denied the existence of those claims, nor
                 the fact that they encompass maritime areas which coincide, at least in
                 part, with those where whaling activities under JARPA II are conducted.
                 

                    In short, Japan claims that the dispute before the Court arises out of
                 the exploitation of maritime zones which are the subject of a dispute as to
                 whether they form part of Australia’s exclusive economic zone, which has
                 not yet been delimited in that area, and that the Australian reservation,
                 taken literally, is accordingly applicable.
                    9. In order to reject that literal interpretation, in which, in my view, it
                 was correct, the Court has relied on two grounds, one of which is pre-
                 sented as essential, while the other appears to be redundant.
                    As main ground, the Judgment finds that there are no overlapping
                 claims by Australia and Japan in respect of the maritime areas covered by
                 JARPA II. However, according to the Court, “[t]he existence of a dispute
                 concerning maritime delimitation between the parties is required accord-
                 ing to both parts of the reservation” (paragraph 37 of the Judgment). In
                 other words, a necessary condition for the application of the second limb
                 of the reservation, on which Japan relies, is that the Parties to the pro-
                 ceedings have overlapping claims on the maritime areas in which the
                 “exploitation” underlying the dispute is taking place — and that condi-
                 tion is absent here.

                    Redundantly, the Judgment further finds that “[t]he nature and extent
                 of the maritime zones are . . . immaterial to the present dispute” (para. 40),
                 which means that, in order to decide the case, it is unnecessary for the
                 Court to rule on the question of which State — if any — has sovereign
                 rights over the maritime areas in question.

                   10. In my view the Court would have been better advised to rely solely
                 on the second of these grounds, which is necessary and sufficient in this
                 case to justify its jurisdiction.
                   11. The first ground relied on by the Court, and which is clearly pre-
                 sented as the main one, rests, in my view, on a highly questionable and
                 unnecessarily restrictive interpretation of the Australian reservation.

                                                                                           101




8 CIJ1062.indb 331                                                                                18/05/15 09:29

                              whaling in the antarctic (diss. op. abraham)                 324

                    That reservation, as we have seen, contains two distinct limbs, although
                 these are to some extent interlinked.
                    12. The first limb, which relates to disputes concerning the delimitation
                 of maritime zones, undoubtedly presupposes, in order to be applicable,
                 the existence of overlapping claims by the parties in question over the
                 same areas ; the Court is denied jurisdiction to entertain a maritime
                 delimitation dispute between Australia and another State.
                    13. On the other hand, nothing in the language of the second limb, or
                 in its underlying logic, justifies the conclusion that it can only apply where
                 there are overlapping claims in respect of the same maritime areas by two
                 States parties to the proceedings.

                    This second limb may reasonably be understood as intended (also) to
                 exclude from the jurisdiction of the Court disputes which, without being
                 directly related to maritime delimitation, would require the Court to take
                 a position — incidentally — on the nature and extent of Australia’s mar-
                 itime zones, since the subject‑matter of such disputes would be the exploi-
                 tation of a maritime area in respect of which there was a pending dispute
                 as to whether it formed part of such a zone. In short, Australia does not
                 wish the Court to rule either directly (first limb of the reservation) or
                 indirectly (second limb), on the limits of its maritime zones.

                   However, unlike the first limb, there is no reason — either in the text or
                 in terms of logic — that the second limb of the reservation could apply
                 only if both Parties to the case had overlapping claims to the maritime
                 areas concerned. Indeed, one can perfectly well conceive of a situation
                 where settlement of a dispute between Australia and another State relat-
                 ing to the exploitation of a maritime zone claimed by Australia would
                 incidentally lead the Court to determine whether the Australian claim was
                 well‑founded. In such a case, the second limb of the reservation would, in
                 my view, be applicable.

                    14. I accordingly take the view that, while it is true that the two limbs
                 of the reservation, which constitute a unity, must be read in conjunction
                 with one another — the reason that the Court correctly rejected the
                 strictly literal interpretation proposed by Japan — the Judgment pushes
                 that unity too far when it holds that the second limb can, like the first,
                 apply only in a case of overlapping maritime claims.
                    That is a restrictive interpretation which is all the more regrettable in
                 that the Court could have avoided it by basing itself solely on its second
                 ground, which is incontrovertible and sufficient for purposes of the pres-
                 ent case, while leaving any other issue open — always assuming that the
                 Court wished to remain cautious in its approach.

                                                        *
                                                    *       *


                                                                                           102




8 CIJ1062.indb 333                                                                                18/05/15 09:29

                              whaling in the antarctic (diss. op. abraham)                   325

                                                II. The Merits

                    15. On the merits, my disagreement with the Judgment is a great deal
                 more fundamental.
                    16. The case presented itself to the Court in relatively simple terms.
                    The Court had to answer a basic question, which, to all intents and
                 purposes, governed the solution of the case : were the special whaling per-
                 mits granted by Japan from 2005 under the JARPA II programme issued
                 “for purposes of scientific research” within the meaning Article VIII of
                 the 1946 Convention ?
                    If so — which, in my view, is the answer that the Court should have
                 given — that would necessarily have resulted in the dismissal of virtually
                 all of Australia’s claims.
                    If not — which was the response that the Court felt was correct —
                 then, on the contrary, the only result could be broad acceptance of the
                 Australian claims.
                    17. The heart of this case thus hinged on the interpretation of the
                 words “for purposes of scientific research”, and it is primarily on this
                 point that I part company with the majority of my colleagues.
                    18. However, it is not Article VIII of the Convention which lays down
                 the rules that Japan was accused by Australia of having broken. In itself,
                 Article VIII imposes no obligation on States parties (with the exception of
                 the procedural obligations to inform the Commission and the body desig-
                 nated by it of the permits granted, and of the results of the scientific research
                 conducted under those permits). The purpose of Article VIII is not to
                 impose additional obligations on States but to exempt them, in respect of
                 authorized whaling activities falling within its terms, from obligations under
                 the other provisions of the Convention (including the Schedule annexed
                 thereto). The substantive obligations which Australia alleges to have been
                 breached by Japan are to be found in paragraph 10 (e) of the Schedule
                 annexed to the Convention (which establishes a moratorium on “commer-
                 cial” whaling), in paragraph 10 (d) of that same Schedule (which establishes
                 a moratorium on the use of factory ships), and in paragraph 7 (b) (which
                 prohibits commercial whaling within the Southern Ocean Sanctuary).
                    19. The reason why paragraph 1 of Article VIII plays such a decisive
                 role in this case is that, if whaling permits granted by Japan under
                 JARPA II are not for the purposes of scientific research, as Japan has
                 repeatedly claimed that they are, then it follows inevitably that the activi-
                 ties conducted thereunder violate the three provisions (or prohibitions)
                 cited above. It has indeed been established that whaling under JARPA II
                 is conducted, inter alia, with factory ships, so that — if it is not covered
                 by the general exemption in Article VIII — it breaches the prohibition in
                 paragraph 10 (d) of the Schedule in respect of certain species of whale
                 taken by Japanese whalers. Moreover, neither Australia nor Japan has
                 argued that whaling authorized under JARPA II could be for a purpose
                 which is neither of a scientific nor of a commercial nature ; it follows that,
                 if such activities are not genuinely conducted “for purposes of scientific

                                                                                              103




8 CIJ1062.indb 335                                                                                   18/05/15 09:29

                              whaling in the antarctic (diss. op. abraham)                  326

                 research” — as Australia has maintained — then they constitute a breach
                 both of paragraph 10 (e) and of paragraph 7 (b).


                    20. In paragraph 229 of the Judgment the Court accepts this postu-
                 late — which Japan itself has not disputed — and states, in para-
                 graphs 231, 232 and 233, that “all whaling that does not fit within
                 Article VIII of the Convention (other than aboriginal subsistence whal-
                 ing) is subject to” paragraphs 10 (e), 10 (d) and 7 (b) of the Schedule. I
                 agree with this statement — if not in the general terms in which the Judg-
                 ment expresses it, on the basis of a somewhat questionable interpretation
                 of the Convention — at least in the circumstances of the present case, and
                 thus, certainly, for purposes of resolving the dispute before the Court.

                    21. My view is that Australia has failed to show that Japan is not gen-
                 uinely pursuing, under JARPA II, the scientific aims that it claims to be
                 pursuing (from Australia’s standpoint, one might even say : “that it pre-
                 tends to be pursuing”).
                    22. I will begin by setting out the points on which I am not in disagree-
                 ment with the position taken by the Judgment, before going on to explain
                 where I essentially disagree.
                    23. First, my position is not based on the existence of a purported “dis-
                 cretionary power” of the State granting special permits to determine
                 whether the authorized activities are indeed “for purposes of scientific
                 research”. It is true that the actual language of paragraph 1 of Article VIII
                 does appear to give the State in question a measure of discretion : it is
                 never required to grant a permit, and is free (in any event from the stand-
                 point of international law) to refuse any request from an individual or a
                 body, irrespective of the interest of the research envisaged ; if it does grant
                 a permit, it may make it subject to such conditions as it thinks fit ; it may
                 “at any time” revoke a permit granted, and enjoys discretionary power in
                 that regard — again from the standpoint of international law, for domes-
                 tic law may place certain restraints upon it.

                    On the other hand, in terms of characterizing a whaling programme as
                 being “for purposes of scientific research” within the meaning of Arti-
                 cle VIII — the essential condition to which that provision subjects the
                 grant of special permits — one cannot speak of a discretionary power of
                 the State. It is true that, when deciding on a request for a special permit,
                 the State must necessarily make a determination as to the scientific value
                 of the project for the implementation of which the permit is requested.
                 But that power of determination is not a sovereign one : it is made subject
                 not only to supervision by the bodies set up by the Convention, but also,
                 if a dispute on the issue is brought before a judicial body having the rel-
                 evant jurisdiction, to judicial oversight.
                    In that regard, I have no objection to what the Court states in para-
                 graphs 59 to 61 of the present Judgment.

                                                                                            104




8 CIJ1062.indb 337                                                                                 18/05/15 09:29

                              whaling in the antarctic (diss. op. abraham)                  327

                    24. Nor does my disagreement relate to the cautious way in which the
                 Court has addressed the notion of “scientific research” in the sense of
                 Article VIII.
                    In my view the Court was correct in avoiding laying down a general,
                 abstract definition of that notion. More particularly, it was correct in
                 refusing to accept the four criteria proposed by Australia on the basis of
                 the report by one of the experts retained by it, Professor Mangel : scien-
                 tific research must have defined objectives based inter alia on verifiable
                 hypotheses ; it may only, in the context of the Convention, include the use
                 of lethal methods if its objectives cannot be achieved by any other means ;
                 it must be periodically subject to peer review, and if necessary be modified
                 in light of that review ; it should endeavour to avoid adverse effects on the
                 stocks studied.

                    As paragraph 86 of the Judgment quite correctly states, “[t]hese criteria
                 appear largely to reflect what one expert regards as well‑conceived scien-
                 tific research, rather than serving as an interpretation of the term as used
                 in the Convention”.

                    25. Furthermore, I essentially approve of the way in which the Court
                 has analysed the objective and purpose of the Convention, in the light of
                 which Article VIII must be interpreted, and the conclusion which it
                 draws, namely that “neither a restrictive nor an expansive interpretation
                 of Article VIII is justified”, since the aim of the Convention is both to
                 ensure the conservation of whale stocks and to make possible the orderly
                 development of the whaling industry (paras. 56 to 58).
                    26. Finally, I agree with the Judgment when it points out that “a State
                 often seeks to accomplish more than one goal when it pursues a particu-
                 lar policy”, and that, “[a]ccordingly . . . whether particular government
                 officials may have motivations that go beyond scientific research does not
                 preclude a conclusion that a programme is for purposes of scientific
                 research within the meaning of Article VIII” (para. 97). In other words, it
                 is possible that Japan, in designing JARPA II, was also sensitive to the
                 possible positive fall-out of the programme for industrial and commercial
                 activities : that does not suffice to disqualify it under Article VIII as a
                 scientific research programme. On the other hand, if the scale of the pro-
                 gramme was manifestly unreasonable, that would tend to show that — in
                 part at least — it is not pursuing exclusively scientific objectives, and —
                 to that extent in any event — is not covered by Article VIII (I will return
                 later to this latter point).


                   27. I now come to the statement of the reasons why I cannot subscribe
                 to the essential elements of the reasoning followed by the Court and,
                 hence, to its final conclusion.
                   28. First of all, I believe that, in a case like the present one, the Respon-
                 dent should enjoy a quite strong presumption in its favour.

                                                                                            105




8 CIJ1062.indb 339                                                                                 18/05/15 09:29

                              whaling in the antarctic (diss. op. abraham)                  328

                    I am not, as a rule, in favour of excessively rigid rules in relation to the
                 burden of proof, and I have never taken the view that the burden of proof
                 should, in principle, be borne exclusively by the applicant. But there are
                 instances where the Court is entitled to take a particularly demanding
                 stance in relation to a party putting forward certain allegations. That is
                 particularly so where one of the parties claims that the other is acting in
                 bad faith, since there is a generally accepted presumption of good faith.
                 However, in the present case, it is clear that the accusations levelled by
                 Australia at Japan are fundamentally based on the notion that, in design-
                 ing and implementing JARPA II, Japan acted in bad faith, in that it con-
                 cealed the pursuit of commercial interests behind the outward appearances
                 of a scientific research programme.
                    It is true that the Judgment refrains from ruling on the issue of good
                 faith, and even states that this is an issue that it need not address, like all
                 “other arguments invoked by Australia” on an alternative basis (para. 243).
                    However, while bad faith is expressly pleaded in Australia’s alternative
                 arguments, it is also present, implicitly but necessarily, in the argument
                 developed by it as principal claim.

                    I do not see how one can conclude that a whaling programme pre-
                 sented as being of a scientific nature, proposing scientific objectives and
                 implemented with scientific methods, and which has duly been communi-
                 cated as such to the Scientific Committee set up by the International
                 Whaling Commission, and whose results have been published, has not
                 been implemented “for purposes of scientific research”, but “for commer-
                 cial purposes”, which is the Australian thesis as endorsed by the Court,
                 without at least casting doubt — if only implicitly — on the good faith of
                 the Respondents. When the Court states that it need not address Austra-
                 lia’s charge of bad faith against Japan, it seems to me that this is more a
                 matter of formal presentation than of the reality.

                    29. Admittedly, since the presumption of good faith is not irrebuttable,
                 what I have just said is not sufficient to show that the Court is wrong in
                 its conclusion that special permits granted by Japan under JARPA II
                 were not issued “for purposes of scientific research”.
                    However, in order seriously to support such a finding, the Court would,
                 in my view, have needed particularly solid evidence, which was not appar-
                 ent from the debate, and it was by contrast on the basis of weak argu-
                 ments, and sometimes mere doubts, suppositions or approximations, that
                 the Court felt able to accept Australia’s claims.
                    30. The truth is that the Court’s final conclusion was favoured by two
                 aspects of its approach which strike me as particularly open to criticism.
                    31. First, far from placing the burden of proof on Australia, the Court
                 consistently showed itself particularly demanding towards Japan, as if it
                 was the Respondent that had to prove that it was in the right. From start
                 to finish, the Judgment gives the impression that it is from Japan that
                 explanations, proofs and justifications are expected.

                                                                                            106




8 CIJ1062.indb 341                                                                                 18/05/15 09:29

                               whaling in the antarctic (diss. op. abraham)                 329

                    Thus, for example, on the essential issue of sample size, the Judgment
                 states that the task of the Court is
                       “to examine whether Japan, in light of JARPA II’s stated research
                       objectives, has demonstrated a reasonable basis for annual sample
                       sizes pertaining to particular research items, leading to the overall
                       sample size of 850 (plus or minus 10 per cent) for minke whales”
                       (para. 185 ; emphasis added),

                 before going on to conclude (para. 198) that the evidence — meaning, of
                 course, that put forward by Japan — “provides scant analysis and justifi-
                 cation for the underlying decisions that generate the overall sample size”,
                 which “raises further concerns about whether the design of JARPA II can
                 be said to demonstrate on an objectively reasonable basis that it is a pro­
                 ject for purposes of scientific research”. In other words, it is Japan that is
                 expected to show that the sample size (the authorized whale take) is pro-
                 portionate to the stated objectives, and any doubt in this regard is held
                 against it.
                    32. Secondly, and still more fundamentally, the Court has adopted a
                 methodology which, to say the least, is unconvincing.

                    Explaining the method which it intends to follow in order to determine
                 whether or not a programme is “for purposes of scientific research” within
                 the meaning of paragraph 1 of Article VIII, the Court indicates that the
                 main issue in this case relates to the expression “for purposes of”. It is not
                 sufficient that a programme includes elements of scientific research ; it
                 must also be designed and implemented “for purposes of” such research.
                 So far, I can follow, and find nothing to object to. But the Judgment then
                 goes on to gives this phrase (“for purposes of”) a meaning and scope
                 which seem to me to depart from the ordinary sense of the words.
                    In my view, “for purposes of” relates to the intention, the ends sought,
                 the aims really pursued (which may be different from those stated). Not
                 according to the Judgment. The Court insists, on the contrary, that its
                 standard is an “objective” one (para. 67), in other words that it is not set-
                 ting out to discover Japan’s real intentions, to ascertain the reality of the
                 aims pursued behind the outward appearances. And it explains — in
                 paragraph 88, which is an essential link in its reasoning — that a pro-
                 gramme can only be regarded as “for purposes of” scientific research if
                 “the elements of [its] design and implementation are reasonable in rela-
                 tion to its stated scientific objectives” ; it adds that, in order to determine
                 whether these are reasonable, several elements need to be taken into
                 account, including the scale of lethal sampling, the methodology used to
                 select sample size, a comparison of target sample sizes and actual take,
                 the time frame, and the programme’s scientific output, as well as the
                 extent of co‑ordination with related search projects.

                     33. At this point, I really have difficulty in following.

                                                                                            107




8 CIJ1062.indb 343                                                                                 18/05/15 09:29

                              whaling in the antarctic (diss. op. abraham)                   330

                    The extent to which the methods used match the aims pursued is cer-
                 tainly of assistance in assessing the quality of a scientific research pro-
                 gramme. In this regard, all of the elements mentioned in paragraph 88 are
                 doubtless relevant. But I do not see how one could conclude, from the fact
                 that a programme might be criticized in terms of the appropriateness of the
                 methods specified in light of its stated objectives, that such a programme is
                 not conducted “for purposes of” scientific research — particularly if one
                 has been at pains to make it clear that it is not the subjective intentions of
                 the State in question that it is being sought to ascertain, and that a strictly
                 “objective” approach is being applied. Even though the Court states that it
                 is confining its examination to what is “reasonable”, it is launching itself, at
                 this stage of its reasoning, on a path which leads it to depart from its role
                 and to assess the scientific value of JARPA II, rather than seeking to ascer-
                 tain the latter’s nature — and the rest of the Judgment amply confirms this.
                    34. In my view, the Court should have adopted an altogether different
                 approach.
                    JARPA II is presented as a scientific research programme approved by
                 Japan. It has objectives, which are set out by the Judgment in para-
                 graphs 109 ff., and whose value is nowhere challenged by the Court ; it
                 involves the implementation of methods which are of a scientific nature —
                 as the Judgment recognizes, when it states that “the JARPA II activities
                 involving the lethal sampling of whales can broadly be characterized as
                 ‘scientific research’” (para. 127) ; it was properly submitted for examina-
                 tion to the Scientific Committee before the issue of the first permit, as the
                 Court recognizes in that part of the Judgment in which it rejects Austra-
                 lia’s request for a finding that Japan failed to comply with its obligations
                 under paragraph 30 of the Schedule (see paragraph 238).

                    Accordingly, I believe that the permits granted under JARPA II should
                 have been presumed to have been issued “for purposes of scientific
                 research” — for a State’s word cannot lightly be challenged, and its good
                 faith must be presumed until proof of the contrary — and only very
                 strong evidence could have justified a finding unfavourable to the Respon-
                 dent.
                    35. I consider that the Judgment does not demonstrate the existence of
                 such evidence.
                    In my view, there are only two scenarios which could justify a finding
                 that a programme, officially presented as being “for purposes of scientific
                 research”, and which has at least every appearance of such a programme,
                 does not fall within the terms of Article VIII. The first scenario is where
                 it is apparent that there is clearly no reasonable relationship between the
                 stated objectives and the means used, such that those means are mani-
                 festly unsuitable for achieving those objectives — from which it may be
                 concluded that the programme is not genuinely seeking to achieve its
                 stated objectives. The second scenario is where the sample size set by the
                 programme is manifestly excessive in light of research needs, having
                 regard to the programme’s stated objectives, from which it may be

                                                                                             108




8 CIJ1062.indb 345                                                                                  18/05/15 09:29

                             whaling in the antarctic (diss. op. abraham)                 331

                 concluded that, in respect of at least a proportion thereof, the authorized
                 whale take was set for reasons, or for purposes, that are non‑scientific
                 (and thus, in all probability, commercial ones).
                    36. In my view the Court has failed to show that either of these sce-
                 narios is present here.
                    It is clear that the Court has taken a particularly demanding line
                 towards the Respondent, since it appears to have raised a negative pre-
                 sumption against it, deriving from what might be termed “suspicion”,
                 and has relied on grounds which in my view are too weak, and has at
                 times expressed itself more as a scientific committee would, rather than as
                 a judicial body should have done.
                    37. Between paragraphs 128 and 222, the Court sets out a number of
                 reasons which lead it to conclude, in paragraph 227, that “the special per-
                 mits granted by Japan for the killing, taking and treating of whales in
                 connection with JARPA II” are not issued “‘for purposes of scientific
                 research’ pursuant to Article VIII, paragraph 1, of the Convention”.

                    None of these reasons is truly convincing in itself, and, while, cumula-
                 tively, they may give an impression of weight, that is ultimately not con-
                 vincing either.
                    38. Japan is criticized (paras. 141 and 144) for not having carried out
                 studies of the feasibility of non‑lethal methods, which might — to some
                 extent — have replaced lethal methods under JARPA II, or rather for not
                 having proved to the Court that it had done so. That is possibly so, but,
                 in the first place, in paragraph 83 the Court rejects Australia’s contention
                 that a scientific research programme requires a State systematically to
                 give preference to non-lethal methods, and to have recourse to lethal
                 methods only when other methods are not available ; and furthermore, I
                 cannot see how the fact that, when designing a scientific research pro-
                 gramme, a State may have failed to carry out a study of a particular issue
                 (even if that issue were relevant) would deprive that programme of its
                 scientific character. At most, such a failure would justify an observation
                 by the Scientific Committee. But it is not the function of the Court to
                 decide whether JARPA II was designed as well as it might have been (that
                 is a matter for the Scientific Committee to look into), but only to decide
                 if this is indeed a programme pursuing scientific aims. As to the duty
                 of States parties to “give due regard to recommendations” of the Interna-
                 tional Whaling Commission, which called upon States “to take
                 into account whether research objectives can . . . be achieved by using
                 non‑lethal research methods” (para. 83), it cannot have the effect —
                 which would be to confuse legal categories — of transforming those rec-
                 ommendations into binding decisions.


                    39. The Judgment further criticizes Japan for having set the sample
                 size at a level higher than that necessary for the requirements of scientific
                 research, in order to secure additional financial resources to finance that

                                                                                          109




8 CIJ1062.indb 347                                                                               18/05/15 09:29

                             whaling in the antarctic (diss. op. abraham)                 332

                 research, an approach which, according to the Court, does not fall within
                 the terms of Article VIII. That is a weak argument. First, it is based on a
                 very questionable restrictive interpretation of the Convention ; secondly,
                 and in any event, it has not been shown that Japan did adopt such an
                 approach. In reality, the Judgment relies solely on a document produced
                 by Japan the language of which is ambiguous, but in which, in any event,
                 no clear admission can be found that the sample size was increased for
                 financial reasons (para. 143). If Japan is reproached with having, to a
                 certain extent, favoured lethal methods because they are less expensive —
                 inter alia because they enable some of the whale catch to be sold — such
                 criticism may well be justified in factual terms, but certainly not in law :
                 there is no rule — and the Judgment itself fails to identify one — which
                 prevents a State from having regard to a consideration of this kind in
                 designing a research programme.

                    40. The Judgment then goes on to examine the general question of the
                 setting of sample sizes under JARPA II.
                    However, the Court was unable to reach a finding that the size of the
                 sample was manifestly excessive in light of research needs, since there was
                 no support for such a conclusion in the evidence before it. It is rather on
                 the basis of its doubt as to the justification for the choices made by Japan
                 and the methods adopted by it that the Judgment addresses the matter.
                 However, even if a certain doubt is permissible, that cannot suffice to
                 show that the aims pursued by JARPA II are unscientific, whether wholly
                 or even in part.
                    41. In this regard, the Judgment queries the significant difference
                 between the catch totals set under JARPA, the programme preceding that
                 in issue here, and the sample sizes set under JARPA II. For minke whales
                 in particular, the difference is substantial, increasing from an annual take
                 of 400 to 850. The Court expresses its scepticism on the explanations
                 given by Japan, namely that JARPA II had more ambitious aims than its
                 predecessor. However, according to the Court, there is “considerable
                 overlap . . . rather than dissimilarity” between the two programmes
                 (para. 151). An additional reason cited “to question whether the increased
                 minke whale sample size . . . is accounted for by differences between the
                 two programmes ” is that Japan launched JARPA II without waiting for
                 the results of the Scientific Committee’s final review of JARPA (para. 154).
                 Here again we are dealing with queries, doubts, suppositions. Nothing
                 truly solid.

                    42. The Court then goes on to discuss at some length ways of calculat-
                 ing the sample size necessary to achieve the research targets. It conducts
                 a series of particularly complex calculations, which it presents, inter alia,
                 in the form of a table and a graphic (see paragraphs 165 and 182).

                   But however sophisticated, such calculations do not suffice to enable
                 the Court to reach the clear conclusion that the sample size was set at a

                                                                                          110




8 CIJ1062.indb 349                                                                               18/05/15 09:29

                             whaling in the antarctic (diss. op. abraham)                 333

                 manifestly excessive level. All they can do is to raise doubts, uncertainties
                 and suspicions. It is true that the explanations provided by Japan lack
                 clarity and transparency, and that a certain vagueness remains as to how
                 the sample size was fixed. The expert called by Japan, Professor Walløe
                 from Norway, himself admitted to the Court that “the Japanese [had] not
                 always given completely transparent and clear explanations of how sam-
                 ple sizes were calculated or determined”. However, he then indicated that,
                 on the basis of his own calculations, the minke whale sample size (that
                 being by far the largest) was “of the right magnitude”.


                    As for the Court, the only finding that it was able to reach (in para-
                 graph 198), after a lengthy discussion of the matter, was that “the evi-
                 dence relating to . . . sample size . . . provides scant analysis and
                 justification for the underlying decisions that generate the overall sample
                 size”, and that this “raises further concerns” about “whether the design of
                 JARPA II can be said to demonstrate on an objectively reasonable basis
                 that it is a project for purposes of scientific research”. Further concerns,
                 deriving from a finding of certain flaws or weaknesses, but nothing to
                 provide solid support for the conclusion that JARPA II is not genuinely
                 pursuing its purported research aims.
                    43. The Judgment then highlights the discrepancy between the targets
                 set under JARPA II and the actual number of whales taken, which is far
                 below the target totals. Strangely, the Court regards this as a further rea-
                 son to find that JARPA II is not a programme conducted “for purposes
                 of scientific research”.
                    The reasons for this discrepancy are known, and the Judgment refers to
                 them (para. 206). Japan agreed to give up catching humpback whales fol-
                 lowing a request by the Chair of the International Whaling Commission,
                 as a mark of goodwill. As regards the other two species, the discrepancy
                 between target and actual catches can be largely attributed to the choice
                 of vessels, which were unsuitable for taking minke whales, and to acts of
                 organized sabotage by certain groups opposed to whaling, which pre-
                 vented the target take for minke whales from being achieved.

                    44. It is difficult to see, however, how the fact that, in recent years,
                 Japan has failed to achieve the target takes under JARPA II can justify
                 the finding that the programme has ceased to be a scientific one, and still
                 less that it has never been a scientific programme.

                    The Court’s reasoning (in paragraphs 209‑211) is, in substance, as fol-
                 lows. First, because JARPA II has continued despite actual catches being
                 far smaller than the original targets, that tends to show that those targets
                 had been fixed at an excessively high level and not in accordance with the
                 requirements of need and proportionality, which “adds force to Austra-
                 lia’s contention that the target sample size for minke whales was set for
                 non‑scientific reasons”. Secondly, the zero or negligible take for two of

                                                                                          111




8 CIJ1062.indb 351                                                                               18/05/15 09:29

                              whaling in the antarctic (diss. op. abraham)                334

                 the three species concerned casts doubt on Japan’s argument that the sig-
                 nificant increase in the target take for the third species of whale (minke
                 whales) under JARPA II can be explained by the introduction into that
                 programme of research on inter‑species competition, which was absent
                 from the preceding one.


                     The Court summarizes its position as follows :
                         “Japan’s continued reliance on the first two JARPA II objectives
                       to justify the target sample sizes, despite the discrepancy between the
                       actual take and those targets, coupled with its statement that
                       JARPA II can obtain meaningful scientific results based on the far
                       more limited actual take, cast further doubt on the characterization
                       of JARPA II as a programme for purposes of scientific research.”
                       (Para. 212.)
                 Once again, doubt. But is a doubt, or even an accumulation of doubts,
                 sufficient to constitute proof ? In my view, in any event in the present
                 instance, that is very far from being the case. What is more, it seems to
                 me hardly disputable that the fact that a research programme has been
                 only partially achieved does not deprive it of the ability to produce scien-
                 tifically significant results, and I can see nothing here that could provide
                 support for such grave suspicions.
                    45. It is true that the Court completes its demonstration with three
                 concluding arguments, under the head of “additional aspects”, but which
                 I have to say that I do not find any stronger than the preceding ones :
                 JARPA II has an open-ended time frame — but I cannot see where any-
                 one might get the idea that a research programme can only be “scientific”
                 if it is for a fixed period ; publication of research results from JARPA II
                 in scientific journals has been extremely limited — but that does not suf-
                 fice to justify a finding that the programme is not being conducted for
                 purposes of scientific research, at most it could be an indication of weak-
                 nesses or flaws in its design ; Japan has given few examples of co‑opera-
                 tion between the institution responsible for JARPA II and other research
                 institutions, which, according to the Court, “could have been expected” —
                 but we are still dealing here with criticism of the way the research has
                 been conducted, rather than a convincing challenge to its scientific
                 ­character.
                    46. Even taken together, the Court’s criticisms of Japan are very far, in
                  my view, from justifying a finding that JARPA II was not designed and
                  implemented “for purposes of scientific research”, which is the conclusion
                  that the Court reaches in paragraph 227.

                   And I believe this to be the case for two basic reasons : doubts are not
                 proof ; methodological flaws in the design of a scientific programme do
                 not deprive it of its scientific character, nor do they stamp it with a com-
                 mercial purpose.

                                                                                          112




8 CIJ1062.indb 353                                                                               18/05/15 09:29

                             whaling in the antarctic (diss. op. abraham)                 335

                    47. I particularly regret the stance that the Court has chosen to adopt,
                 inasmuch as, in so doing, it has ignored the contribution — in my view, a
                 remarkable one — from the expert called by Japan, the internationally
                 renowned Norwegian professor, Lars Walløe. Professor Walløe demon-
                 strated his independence in openly criticizing certain aspects — albeit
                 minor ones — of the JARPA II programme ; and indeed the Judgment
                 has cited these several times in support of its argument against the
                 Respondent. That, in my view, only serves to enhance the overall credibil-
                 ity of his evidence. Professor Walløe stated that “both JARPA and
                 JARPA II have given valuable information for the possible implementa-
                 tion of the current version of RMP [the Revised Management Procedure,
                 the stock management tool used by the International Whaling Commis-
                 sion] and for possible future improvements of RMP”, and that “the pro-
                 grammes are giving critical information about the ongoing changes in the
                 Antarctic ecosystem”.
                    As regards sample size, Professor Walløe stated at the hearings that he
                 did not really know how the Japanese scientists had calculated them, but
                 that, on the basis of his own calculations to determine, inter alia, the nec-
                 essary sample size to assess changes in age and sexual maturity — which
                 were parameters of particular interest — over a period of six years, he
                 found that “to get any detectable you would need in the order of magni-
                 tude [of] 900 whales”.

                    48. I am well aware that, since Professor Walløe was an expert called
                 by one of the Parties, the Court could not simply accept the truth, with-
                 out further enquiry, of everything he said, when other experts, called by
                 the opposing Party, expressed differing views.
                    However, I believe that the fact that a scientist of this renown unequiv-
                 ocally expresses his positive view of the scientific value of the research
                 carried out under JARPA II, and of the reasonableness of the sample
                 sizes set (with the exception, as he stated, of fin whales, for which the
                 sample size was too small to give significant results) ought to have carried
                 substantial weight in the Court’s assessment of the true nature of
                 JARPA II.
                    That would certainly have been the case if the Court, instead of
                 attempting to function as a sort of scientific committee, seeking to enquire
                 in detail into what aspects of JARPA II could be regarded as design or
                 implementation flaws or deficiencies, had confined itself simply to answer-
                 ing the question of whether the activities concerned were conducted for
                 purposes of scientific research — regardless of whether they were bril-
                 liantly or poorly designed. And if the Court had not applied an underly-
                 ing negative preconception in its treatment of the Respondent.

                                                               (Signed) Ronny Abraham.




                                                                                          113




8 CIJ1062.indb 355                                                                               18/05/15 09:29

